PER CURIAM.
We affirm the order granting the defendant/insurer’s motion to dismiss the complaint based on a finding that plaintiff did not designate a “competent and disinterested appraiser” as required by the terms of the insurance policy. Although plaintiff correctly asserts that the policy does not require that an insured select an expert as an appraiser, the court properly ruled that there was insufficient evidence to establish that the designated attorney was competent to serve in the capacity of appraiser. See generally Allstate v. Suarez, 786 So.2d 645, 647 (Fla. 3d DCA 2001), approved, 833 So.2d 762 (Fla.2002)(appraisers expected to act on their skill and knowledge).
Affirmed.